          Case 1:20-cr-00210-LTS Document 51 Filed 10/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                    x
                                                        :
UNITED STATES OF AMERICA                                :
                                                        :     CONSENT PRELIMINARY
               - v. -                                   :     ORDER OF FORFEITURE/
                                                        :     MONEY JUDGMENT
GABRIELA BRATKOVICS,                                    :
                                                        :     S1 20 Cr. 210 (LTS)
                        Defendant.                      :
                                                        :
                                                        :
------------------------------------                    x
               WHEREAS, on or about October 7, 2020, GABRIELA BRATKOVICS, (the

“Defendant”) was charged in a one-count Superseding Information, S1 20 Cr. 210 (LTS) (the

“Information”) with conspiracy to commit bank bribery, in violation of Title 18, United States

Code, Section 371;

               WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

982(a)(2)(A), of any and all property constituting, or derived from, proceeds the Defendant

obtained directly or indirectly, as a result of the commission of the offense, charged in Count One

of the Information including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Information;

               WHEREAS, on or about October 7, 2020, the Defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States pursuant to Title 18, United States Code, Section 982(a)(2)(A): (i) a sum of
          Case 1:20-cr-00210-LTS Document 51 Filed 10/15/20 Page 2 of 4




money equal to $445,530.26 in United States currency representing proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $445,530.26 in United States currency, representing the amount of proceeds traceable

to the offense charged in Count One of the Information that the Defendant personally obtained;

and

               WHEREAS, the Defendant admits that as a result of the acts and/or omissions of

the Defendant, the proceeds traceable to the offense charged in Count One of the Information that

the Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorneys Katherine Reilly and Dina McLeod, of counsel, and the Defendant, and his counsel,

Daniel J. Horwitz, Esq., that:

               1.        As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $445,530.26 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Information that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

GABRIELA BRATKOVICS and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.
          Case 1:20-cr-00210-LTS Document 51 Filed 10/15/20 Page 3 of 4




               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable in this instance, to the “United States Marshals

Service” and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
     Case 1:20-cr-00210-LTS Document 51 Filed 10/15/20 Page 4 of 4




/s/ Laura Taylor Swain                            10/7/2020
